Wait, J.
These exceptions are without merit.
The limit of cross-examination was within the discretion of the judge; and there is nothing to show that the discretion was arbitrarily exercised, or that the defendant was prejudiced by the exclusion of the question put to Handley. Commonwealth v. Phelps, 210 Mass. 109, 114. Jennings v. Rooney, 183 Mass. 577, 579, and cases cited. There was no claim that Handley was not employed to secure evidence of illegal sales, and that his inquiry of the defendant was not part of a plan to secure evidence against him.
The second and fifth requests for instructions did not state the law and could not be given. The defendant has not argued them in his brief and we treat them as waived. It is clear that, where complaint is made that a resident of Massachusetts has made a sale of intoxicating liquor in Massachusetts, the courts of the Commonwealth have jurisdiction of the offence and of the offender. The jurisdiction to determine the case is not destroyed although it may appear at the trial that the defendant, even if what he has done would subject him to conviction in another forum, has committed no offence against the law of Massachusetts and therefore must be found not guilty.
The exception to the portion of the charge: “If you believe all the evidence as presented by the government you would be justified in finding the defendant guilty,” cannot be sustained. The language used is not an expression of opinion but an instruction of law that the evidence referred to if believed sets out facts sufficient to justify a verdict of guilty. It is clearly right. The delivery of liquor in such a store as the evidence described to one not resident on the *47premises, was enough to prove a sale. G. L. c. 138, § 59. Commonwealth v. Leach, 246 Mass. 464, 476.
The bill of exceptions states that the judge instructed the jury with regard to the difference between one who sells and one who purchases as agent for another. The charge was not excepted to in any other respect and must be taken to have been adequate to protect fully the rights of the defendant.

Exceptions overruled.